
	
		I
		112th CONGRESS
		2d Session
		H. R. 5742
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. LoBiondo (for
			 himself and Mr. Visclosky) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to extend the authorization of the Bulletproof Vest
		  Partnership Grant Program through fiscal year 2016.
	
	
		1.Short titleThis Act may be cited as the
			 Bulletproof Vest Partnership Grant Act of
			 2012.
		2.Extension of
			 authorization of appropriations for bulletproof vest partnership grant
			 programSection 1001(a)(23) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3793(a)(23)) is amended by striking 2012 and inserting
			 2016.
		
